Per Curiam.
Suit upon a note, Answer: that the note was given for the right to vend, in a certain territory, “ Bus-sell's New Steel Spring, useful for railroad cars, carriages, saddles,” &c., which was fraudulently represented, &c.
The Court instructed the jury, without reference to any question of fraud or warranty, that if the invention lacked novelty or utility, in its application to any one of the objects for which it was patented, the plaintiff could not recover on the note.
The judgment is reversed, with costs. Cause remanded for further proceedings.